               Case 1:20-mj-00055-BAM Document 6 Filed 05/08/20 Page 1 of 1



 1

 2                                                                           FILED
 3                                                                          May 08, 2020
                                                                         CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA
 4

 5

 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT FOR THE
 9                              EASTERN DISTRICT OF CALIFORNIA
10
                                                   ) No. 1:20-mj-00055-BAM
11   UNITED STATES OF AMERICA,                     )
                                                   )
12                 Plaintiff,                      )
                                                   ) ORDER OF RELEASE
13          vs.                                    )
                                                   )
14   DONSHAEL DOMINIQUE CLARK,                     )
                                                   )
15                 Defendant.                      )
16

17          On May 8, 2020 the Central District of California filed an Order recalling the bench

18   warrant issued on March 11, 2015, dismissing the violation petition and terminating supervision
19
     in case number 2:94-CR-00759-CAS-2.
20
            IT IS HEREBY ORDERED that the defendant shall be RELEASED FORTHWITH.
21

22

23   IT IS SO ORDERED.
24
        Dated:    May 8, 2020                               /s/ Barbara   A. McAuliffe                  _
25                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28




                                                    1
